ORDER
Considering the Joint Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that John J. Pace be reinstated to the practice of law, subject to the following conditions:
1. Respondent must fully and completely adhere to all terms of his agreement with the Lawyers Assistance Program; and
2. Respondent must fully and completely adhere to the recommendations of his treating professionals.
*770The Office of Disciplinary Counsel shall monitor respondent’s compliance with these conditions and notify this court of any violation. Any violation of the conditions may be grounds for immediately returning respondent to disability inactive status.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana